Exhibit 99.2 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED FINANCIAL STATEMENTS (Expressed in United States dollars) June 30, 2009 ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Expressed in United States dollars) June 30, December 31, (Unaudited) ASSETS Current Cash and cash equivalents $ $ Receivables Receivables - Ivanhoe Mines Prepaid expenses Total current assets Investments (Note 4) Equipment (Note 5) Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Loans payable to Ivanhoe Mines (Note 7) Total liabilities # Commitments (Note 13) Stockholders' equity Common stock, no par value, unlimited number authorized, (Note 8) 94,630,898 (December 31, 2008 - 94,560,898) issued and outstanding Additional paid-in capital Accumulated other comprehensive income: Unrealized gain on available for sale investments - Foreign currency cumulative translation adjustment ) ) Accumulated deficit during the exploration stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ Nature of operation (Note 2) The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) (Expressed in United States dollars) Three Months Ended June 30, Three Months Ended June 30, Six Months Ended June 30, Six Months Ended June 30, Inception (July 19,1995) June 30,2009 EXPENSES Audit and accounting $ Consulting fees (Note 8) Depreciation (Note 5) Write-down of equipment - - Escrow shares compensation - Foreign exchange (gain) loss Legal (Note 8) Loss on settlement of debt - Management fees (Notes 8 and 9) Mineral property interests (Notes 6 and 8) Office and administration (Note 8) Regulatory and transfer agent fees ) Stockholder communications and investor relations (Note 8) Travel Loss from operations ) Interest income Loss from equity investee (Note 4) ) - ) - ) Fair value adjustment of asset backed commercial paper (Note 4) - - - ) ) Net loss $ ) $ ) $ ) $ ) $ ) Comprehensive income (loss): Net loss $ ) $ ) $ ) $ ) $ ) Unrealized gain on available for saleinvestments(Note 4) - - Foreign currency translation adjustment ) ) Comprehensive income (loss) $ $ $ ) $ ) $ ) Basic and diluted loss per share $ ) ) $ ) $ ) Weighted average number of shares outstanding The accompanying notes are an integral part of these consolidated financial statements. ENTRÉE GOLD INC. (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) (Expressed in United States dollars) Number of Shares Common Stock Additional Paid-in Capital Accumulated Other Comprehensive Income Accumulated Deficit During the Exploration Stage Total
